 



Exhibit 10.6
DEAN FOODS COMPANY
EXECUTIVE INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align executive compensation with the long-term interests of our
shareholders, (ii) motivate executive management to create sustained shareholder
value, and (iii) ensure retention of key executive personnel by ensuring that
compensation remains competitive.
 
   
Participants:
  The executive officers of Dean Foods Company, including the Chief Executive
Officer (“CEO”), the Chief Financial Officer, the Chief Administrative Officer
and General Counsel and the Senior Vice President — Corporate Development of
Dean Foods Company (“Dean Foods”), the President of the Dean Dairy Group, and
the President of WhiteWave Foods (the “Participants”).
 
   
Target Bonus:
  Each Participant will have a target bonus equal to a specified percentage of
his or her base salary that could range from approximately 50% to 150% of his or
her base salary, as determined by the Compensation Committee of the Board of
Directors of Dean Foods (the “Committee”) in its sole discretion (the “Target
Bonus”). The amount of the Target Bonus to be paid will range from 0% to 200% of
the Target Bonus, depending on the level of achievement of the performance
criteria established by the Committee.
 
   
Corporate Participant Bonus Criteria:
  Each executive officer of Dean Foods who is a Participant in the Plan, other
than the Presidents of Dean Dairy Group and WhiteWave Foods, (the “Corporate
Participants”) will be eligible to receive incentive compensation based on Dean
Foods’ achievement of its (i) adjusted earnings per share target for each
calendar year and (ii) targeted growth in adjusted earnings per share over the
prior year, in each case as determined each year and as may be modified from
time to time by the Committee.
 
   
 
  EPS Target Component. 35%1 of a Corporate Participant’s Target Bonus will be
determined based upon the percentage that Dean Foods’ fully diluted earnings per
share for the year, before non-recurring items and restructuring charges
(“Adjusted EPS”) bears to the Adjusted EPS target (the “EPS Target Component”)
and the payout percentages determined by the Committee. No bonuses will be paid
based on the EPS Target Component unless Adjusted EPS exceeds a specified
minimum percentage of the Adjusted EPS target, which percentage shall be
determined annually by the Committee.
 
   
 
  EPS Growth Component. 35%1 of a Corporate Participant’s Target Bonus will be
determined based on growth in Adjusted EPS over the prior year’s Adjusted EPS
(the “EPS Growth Component”) and the payout percentages determined by the
Committee. No bonuses will be paid based on the EPS Growth Component unless the
growth in Adjusted EPS equals or exceeds the growth target established by the
Committee.

 

1   40% for CEO

 



--------------------------------------------------------------------------------



 



     
 
  Individual Component. The remaining 30%2 of the Target Bonus for each
Corporate Participant (other than the CEO) will be determined based on the
Individual Component described below.
 
   
WhiteWave Foods Criteria:
  70% of the Target Bonus for the President of WhiteWave Foods will be based on
the business unit achieving specified targets for (i) net sales, (ii) operating
margin and (iii) operating income for the year, as determined annually by the
Committee.
 
   
 
  Performance against the specified targets will be determined by calculating
the percentage that actual performance in each category bears to the applicable
target and averaging the three percentages (the “Average Performance
Percentage”) and applying the payout percentages determined by the Committee.
 
   
 
  The remaining 30% of the Target Bonus for each WhiteWave Participant will be
based on the Individual Component described below.
 
   
Dairy Group Criteria:
  35% of the Target Bonus for the President of the Dairy Group (the “Growth
Component”) will be based on the growth in operating income for the Dairy Group
for the year over operating income for the preceding year, as the same may be
adjusted by the Compensation Committee (the “Baseline Operating Income”), (i)
35% of his Target Bonus (the “Operating Income Component”) will be based on the
Dairy Group achieving its annual operating income target as determined annually
by the Committee (the “Operating Income Target”) and (ii) the remaining 30% of
his Target Bonus will be based on the Individual Component described below. No
portion of the Growth Component of the Target Bonus will be paid unless actual
operating income exceeds minimum specified growth over the prior year’s Baseline
Operating Income as determined annually by the Committee.
 
   
 
  Any operating income resulting from acquisitions made during the year (or
directly related costs) shall be excluded from the calculation of annual
operating income for purposes of both the Growth Component and the Operating
Income Component.
 
   
Individual Component:
  A portion (30%) of the Target Bonus of each Participant (20% for the CEO) will
be based on his or her attainment of individual performance objectives
established or approved by the Committee and generally relating to (i) promoting
and instituting a culture of compliance with the Company’s Code of Ethics and
other policies, and (ii) the achievement of financial, operating or strategic
goals established from time to time, with the balance of the Target Bonus (70%)
(80% for the CEO) being determined based on the other components applicable to
such Participant. In the event the individual’s business unit or company results
exceed targets, the individual payout percentage will be increased (but not
decreased) by the applicable payout

 

2   20% for the CEO.

-2-



--------------------------------------------------------------------------------



 



     
 
  percentage for such company or business unit.
 
   
Adjustment of Targets:
  Upon the recommendation of the CEO, the Committee may (but has no obligation
to) adjust any of the bonus targets upon the occurrence of extraordinary events
or circumstances. Significant acquisitions or dispositions of assets or
companies or issuances or repurchases of common stock or other equity interests
may, at the Committee’s discretion, result in an adjustment to a target.
 
   
Eligibility:
  A Participant must be a full time employee as of the date payments under the
Plan are made to be eligible to receive a bonus. Bonus payments are typically
made within 60 days of the end of the applicable measurement year.
 
   
Special Awards:
  Upon recommendation of the CEO, the Committee may make special awards to
Participants in the Plan in recognition of extraordinary achievement which has
created or will create long-term value for Dean Foods and its shareholders.
These awards may take the form of restricted stock, stock options or additional
cash compensation.

-3-